DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 7 is objected to because of the following informalities:  "der" should be "the."  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The limitations of claim 9 have no active method steps. The claim recites “is generated” and “is determined” are results of some method, but not an active method generating these results. Claims 10-13 are based on independent claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewkonya (US 2006/0084866).
Regarding claim 1, Lewkonya teaches a catheter for determining a local property of a biological tissue, comprising:
a flexible shaft (116 for intravascular operation),
a data processing device (controller as in par. [0134]), and
an NMR sensor, which is arranged at the distal end of the shaft and is connected to the data processing device, wherein the NMR sensor comprises a first sensor element for generating a static magnetic field (static magnetic field source as in par. [0041]) and a second sensor element for generating a magnetic alternating field (par. [0041] time varying magnetic field), wherein the distal end of the shaft can be arranged adjacently to the point of the tissue to be measured (Fig. 5, 510), wherein the data processing device is designed to determine a local property of the tissue at this point on the basis of a signal of the NMR sensor transmitted to the data processing device (determines the shape of the tissue).

However, Lewkonya teaches catheters of other devices used in ablation or tissue treatment with imaging the procedure (par. [0012] and par. [0014]).It would have been obvious to one of ordinary skill in the art to modify Lewkonya to be used in ablation with the RF coils, to be able to use Lewkonya in both imaging and treatment of a target tissue.
Regarding claim 2, Lewkonya teaches wherein the first sensor element is formed as a permanent magnet (par. [0048]).
Regarding claim 3, Lewkonya is silent wherein the permanent magnet is spherical or cuboid. However, Lewkonya teaches that the shape of the magnet is not necessarily a right circular cylinder (par. [0028]). Lewkonya further teaches optimizing the shape of a slot of the magnet to optimize probe performance, which may be done with software (par. [0257]).It would have been obvious to one of ordinary skill in the art to modify Lewkonya with modifying the shape of the magnet and the slot of the magnet to maximize a probe performance, which one of ordinary skill in the art would appreciate would change the magnet shape, which may make it more spherical or cuboidal.
Regarding claim 4, Lewkonya teaches wherein the second sensor element is formed as a coil (RF coil).
Regarding claim 5, Lewkonya teaches wherein a shaft tip arranged at the distal end of the shaft has at least one recess in the form of a slot or is embodied as a helix antenna (recess as in the slots 408).
Regarding claim 6, Lewkonya teaches wherein the NMR sensor is pivotable and/or rotatable relative to the shaft by means of at least one pull cable fastened to the NMR sensor (102 pivotable outward via control cable as in par. [0097]).
Regarding claim 7, Lewkonya teaches wherein the NMR-Sensor is mounted on a substrate which has a first portion with a higher elasticity (sensor 102 on leaf spring 112 with first portion contacting the sensor) and a second portion with a lower elasticity as compared to the first portion (at the edges 118 or 120 where leaf springs meet that have a greater thickness, the elasticity would be lower), wherein the first portion brings about a restoring force when the NMR sensor is pivoted relative to the shaft (first portion acts as a spring to support the sensor).
Regarding claim 9, Lewkonya teaches a method for determining a local property of a biological tissue, in which method, following excitation by an NMR sensor arranged at the distal end of a flexible shaft of an ablation catheter (sensors at the distal end of a device as in Fig. 1a for excitation as in par. [0260]), adjacently to the point of the tissue to be measured (Fig. 5, with the sensor adjacent 510), an NMR response signal of the tissue is generated and the local tissue property is determined on the basis of this NMR signal (tissue shape determined by NMR).
Regarding claim 10, Lewkonya teaches wherein, prior to the generation of the NWR signal, the axis of an excitation cone of the NMR sensor is oriented substantially perpendicularly to the tissue surface (Fig. 5, 510 perpendicular to sensors excitation 502/504).
Regarding claim 11, Lewkonya teaches wherein the NMR sensor is oriented:
by actuating at least one pull cable fastened to the NMR sensor, such that a pivoting and/or rotation of the NMR sensor is brought about, and/or by rotating the shaft (102 pivotable outward via control cable as in par. [0097]). 
Regarding claim 12, Lewkonya teaches wherein the distal end of the shaft is displaced in the direction of the longitudinal axis of the shaft in such a way that the distal end of the shaft bears against the surface of the tissue to be measured (Fig. 5, the shaft is positioned such that the shaft bears against the tissue to be measured).
Regarding claim 13, Lewkonya teaches intermittently between the determination of the local tissue property on the basis of the NMR signal, a shaft tip arranged at the distal end of the shaft is supplied with a current or a voltage is applied to the shaft tip (current is supplied to transmit RF, while the imaging is from receiving and processing the received signal).
Regarding claim 14, Lewkonya teaches a computer program product for determining a local property of a biological tissue (software of data analyzer as in par. [0092]-[0095]), said computer program product comprising program code means for executing a computer program following implementation thereof in a data processing device (with a data analyzer), wherein the program code means are intended to execute the method according to claim 9 following the implementation in the data processing device (as part of the device of Lewkonya).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewkonya (US 2006/0084866) in view of Hashimshony (US 2005/0021019).
Regarding claim 8, Lewkonya is silent wherein the NMR sensor is designed for excitation by means of magnetic alternating field pulses, wherein a further pulse is sent after a 90° excitation pulse, which further pulse rotates the spins of the protons of the tissue through 180°.
However, Hashimshony teaches 90 degree excitation pulses as in par. [0124], resulting in spins of protons in tissue as in par. [0124].It would have been obvious to one of ordinary skill in the art to modify Lewkonya with the pulses of Hashimshony, to allow for the use of NMR in a known fashion to treat tissue(par. [0123]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ben-Haim (US 5,391,199) teaches using NMR to determine location of a lesion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794